Proceeding pursuant to section 712 of the General Municipal Law to determine whether a proposed annexation of certain territory in the Town of Wawayanda by the City of Middletown is in the over-all public interest. By order dated *766January 11, 1974 this court designated Justices Donohue, Hawkins and Rubenfeld as Referees to hear and report on the issues in this proceeding. After a hearing, said Justices rendered a report recommending the annexation. Now, petitioner moves to confirm the report and for judgment and respondent cross-moves to reject the report. Petitioner’s motion granted and respondent’s cross motion denied, without costs, and it is adjudged that the annexation is in the over-all public interest. We have examined the report and the hearing minutes, as well as the supporting papers, and, pursuant to subdivision 10 of section 712 of the General Municipal Law, have concluded that the recommendation is correct and should be adopted. In the circumstances of this ease, the statutory special election on the question of whether the annexation should be approved may be dispensed with (Common Council of City .of Middle-town, Orange County v. Town Bd. of Town of Walllcill, Orange Cotinty, $0' A D 2d 543). In view of the small size of the property in question and the agreement of the parties on the record to settle questions regarding the assumption of indebtedness if annexation were ordered, we have only considered the issue of the over-all public interest. Gulotta, P. J., Hopkins, Martuscello and Latham, JJ., concur.